     Case 2:20-cv-00980-WBV-DPC Document 105 Filed 09/23/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


AHMED BAQER, ET AL.                                   CIVIL ACTION

VERSUS                                                NO. 20-980-WBV-DPC

ST TAMMANY PARISH                                     SECTION: D (2)
GOVERNMENT, ET AL.

                                       ORDER

      Before the Court is a Motion for Leave to File Excess Pages, filed by plaintiffs,

Ahmed Baqer, Klabert Joseph Guillot, Jr., and Klabert Joseph Guillot, Sr. (R. Doc.

100). In the Motion, Plaintiffs seek leave to file a memorandum in support of their

Motion for Class Certification (R. Doc. 101) that is 39 pages long. Plaintiffs assert

that their Motion for Class Certification “concerns numerous complex issues of fact

and law” and requires briefing beyond the 25-page limit set forth in Local Rule 7.7.

Plaintiffs offer no other explanation for the need to exceed the page limit, and provide

no details whatsoever. The Court is aware of the facts of the case and, without specific

information to the contrary, does not see that it involves numerous complex issues of

fact or law. Nonetheless, the Court will allow five extra pages.

      Accordingly,

      IT IS HEREBY ORDERED that the Motion is GRANTED as modified and

Plaintiffs may file a memorandum in support of their Motion for Class Certification

that does not exceed 30 pages.
    Case 2:20-cv-00980-WBV-DPC Document 105 Filed 09/23/20 Page 2 of 2




      IT IS FURTHER ORDERED that Plaintiffs shall have seven (7) days from

the date of this Order to file a motion to substitute Plaintiffs’ Memorandum in

Support of Plaintiffs’ Motion for Class Certification (R. Doc. 101-1) with a

memorandum that does not exceed 30 pages.

      New Orleans Louisiana, September 23, 2020.



                                    ______________________________
                                    WENDY B. VITTER
                                    UNITED STATES DISTRICT JUDGE
